Exhibit 99.1News release via Canada NewsWire, Vancouver 604-669-7764 Attention Business Editors: ZEUS IP Survey Outlines Additional Potential at Entree's Heruga Deposit, Mongolia VANCOUVER, Nov. 23 /CNW/ - Entree Gold Inc. (TSX:ETG; NYSE Amex:EGI; Frankfurt:EKA - "Entree" or the "Company") announces that it has received ZEUS induced polarization (IP) survey results which cover the Company's Heruga deposit along with preliminary results from surveys over the Hugo North Extension deposit. The survey was designed to further test the full extent of the chain of deposits associated with the Oyu Tolgoi mineralized trend, which currently continues along strike for over 12 kilometres. "Entree's Lookout Hill property hosts the northern and southern extensions of the 12 kilometre Oyu Tolgoi mineralized system. Oyu Tolgoi has evolved into one of the premier copper-gold porphyry camps in the world and the results of this survey support our contention that significant potential exists to expand the known resources within the district, including Lookout Hill," stated Greg Crowe, Entree's President and CEO. ZEUS is a proprietary induced polarization (IP) and resistivity technique licensed in Mongolia by GoviEx Gold Inc. and represents the next generation of IP technology. This new technology enables identification of targets to depths of up to 3,500 metres. ZEUS was recently used to survey over the Heruga resource area on Entree's Javhlant mining licence and the Hugo North Extension resource area on Entree's Shivee Tolgoi mining licence. The Hugo North Extension and Heruga deposits were discovered while Ivanhoe Mines' was conducting exploration work on Entree's Lookout Hill property during the earn-in phase, prior to the formation of a joint venture between the two companies in 2008. A vertical cross section of the data through Entree's Heruga Deposit indicates the IP signature extends to depth, well below the deepest mineralized drill intercepts at 1,300 m (see map on www.entreegold.com).
